As the world continues to 
deal with crises, including conflicts across the globe, 
we need to examine the role of mediation in the 
peaceful settlement of disputes, conflict prevention and 
resolution, and the part each one of us needs to play. 
 The effect of decades of conflict has been an 
unacceptable loss of life and a reversal of global social 
and economic progress. What has also become clear is 
that although most conflicts are now domestic in 
nature, they continue to have a destabilizing effect on 
neighbouring countries and the rest of the world. 
 One needs to look carefully at the dividends of 
striving towards shared global prosperity, which in turn 
increases capacity to deal with conflict. By tackling 
development issues, for example, through the 
framework of the Millennium Development Goals, 
established by this body and the Secretary-General, we 
create conditions conducive to the formation of a more 
stable world. 
 Figures from the United Nations itself indicate 
that about $7.1 billion will be spent in the period 
2011-2012 for peacekeeping purposes. Resources such 
as these that are consumed by conflicts could otherwise 
be channelled through the United Nations or other 
relevant institutions to improve the lives of millions of 
people. 
 Thus, while it is appropriate to talk about how 
mediation can support efforts to prevent and manage 
conflicts, we should also ask ourselves why, after 
decades of trying, we are not making the progress we 
would like to make in this regard. We know that the likelihood of conflict is high 
when citizens feel disenfranchised and marginalized, 
and where Governments do not govern in the interests 
of their people. If the rule of law is absent and access 
to opportunity is limited or exclusive, that is a problem 
which we should address as a global community, 
consistently and with commitment. It makes good 
economic and political sense to invest in conflict 
prevention, thus reducing future outbreaks and 
avoiding short-term, quick-fix solutions.  
 Apart from traditional interventions that we 
employ with varying success, there is one major asset 
that remains under-utilized, and that is our youth. 
Younger generations carry less historical and political 
baggage and are more inclined to get the most out of 
the global village that we all find ourselves sharing. 
With social and communication tools, they are key 
innovators and thought leaders not only of tomorrow 
but of right now. We have an important responsibility 
to empower them to believe in themselves and in a 
better future. 
 Returning to the topic of mediation and the 
associated issues of negotiation and reconciliation, 
these practices are not new ones in Africa, or in my 
country, Rwanda. They play a useful role, and one that 
should be strengthened. However, various experiences 
have shown that if mediation is to succeed, national 
efforts should be supported in the first place, based on 
specific cultural and political contexts. In Rwanda, for 
instance, we have seen national efforts produce long-
lasting solutions and tangible results on the ground 
because they are homegrown. 
 It is also important to involve in mediation efforts 
regional and subregional players who have ample 
knowledge of the often complex regional dynamics of 
conflicts. These organizations should be supported 
expeditiously before disputes escalate into intractable 
conflicts. 
 Additionally, we need to take a good look at the 
toll that traditional diplomatic mediation can have on 
  
 
11-50702 12 
 
the lives of people living in conflict areas. Too often, 
while resolutions are being debated and refined, people 
are dying. And sometimes when those resolutions are 
eventually adopted, enforcement is slow, or they only 
halt the conflict for a short time but with no sustainable 
solutions. 
 Let us also remember the limitations faced by 
external mediation experts who, even when having 
good intentions, are often unable to foster any lasting 
change at the root level of the conflict. National 
ownership remains very critical. Mediation efforts 
must be based on an overriding desire to help 
conflicting parties to resolve their differences. But that 
should not be confused with supporting one side in the 
conflict or imposing a solution that is in the interests of 
the mediators. 
 Let me conclude by saying that the most viable 
option for preventing conflict is to empower our own 
citizens, especially youth, politically, economically and 
socially, so that they have a stake in the management 
and stability of the nation. Ultimately, long-lasting 
solutions are the ones that emanate from within.